Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.1

Earlier Concluded Proceedings 
On June 26, 2017, the Patent Trial and Appeal Board (PTAB) denied the Petition in IPR2017-00442 with respect to U.S. Patent 8,573,374 (“the ‘374 patent”), the underlying patent in the instant reissue application.
On June 23, 2017 the Patent Trial and Appeal Board (PTAB) instituted a trial on the Petition in IPR2017-00441 (“IPR-441”)  Claims 1-16 (all of the ‘374 patent) were canceled in IPR-441, resulting in the IPR Certificate.

   				Prosecution Status
The instant Reissue application was filed September 14, 2017.
On February 11, 2019, an Order to Show Cause Letter was mailed requiring a petition under 37 CFR 1.182 to be filed by Applicant.
Applicant filed a Response and Petition under 37 CFR 1.182 on April 11, 2019.
On February 3, 2020, a decision was mailed by OPLA granting the petition and permitting prosecution of the instant reissue application to proceed.


A first Office action was mailed October 22, 2020 rejecting all of the claims under 35 USC 112, 1st and 2nd paragraphs.
An amendment, remarks, and a new declaration were filed February 22, 2021.

Reissue Declaration
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.
This reissue application was filed after September 16, 2012; therefore, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.75, and 3.73 are to the current provisions enacted under the Leahy-Smith American Invents Act (AIA ).  See Federal Register, Vol. 77, No. 157, pg. 48820, August 16, 2012.
The previous office action objected to the originally-filed reissue declaration because it does not clearly set forth an error to be corrected by the instant reissue application.
The original declaration stated:  The patented claims are directed to a "torsional vibration absorber," instead of more narrowly a "centrifugal pendulum absorber."
The declaration filed February 22, 2021 retains that statement and adds information about the PTAB decision but still does not overcome the objection. 

The error statement does not explain how the term “centrifugal pendulum absorber” is narrower than the “torsional vibration absorber.”  The statement does not identify an error in a specific patent claim, and does not point out language in any of the claims which would distinguish a “centrifugal pendulum absorber” from a “torsional vibration absorber” so as to demonstrate how the reissue claims are narrower than the patent claims.   
Applicant should note that reissue claims which are not narrower than cancelled patent claims are subject to estoppel.  See Item 2 of page 6 of the Petition Decision mailed February 3, 2020, and MPEP 1449.01.
As noted in MPEP 1449.01(I)(A)(C)(in-part):  
The reissue application can still proceed even where all of the patent claims were canceled by the certificate, based on the following.  Where the certificate issues and publishes to cancel all existing patent claims, the reissue application can continue in the Office to correct the 35 U.S.C. 251  "error" of presenting the existing claims, which were in-fact unpatentable.


Claim Rejections - 35 USC § 251
Claims 17-52 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above.  See 37 CFR 1.175.
The nature of the defects in the declaration is set forth in the discussion above.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23, 28, 29, 35, and 43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  
The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The limitation in claim 23 that “the centrifugal force pendulum acts between both damper stages” does not find support in the disclosure of the ‘374 patent. There is no description of what is meant by “acts between.”
As to claims 28, 35, and 43, the disclosure does not appear to describe a fastener fixing the first and/or second damper stages to the turbine.  The fastener 26 is connects the turbine 7 to the disk part 25, but the disk part 25 is not described as a “damper stage” and the turbine is not described as being fixed to a damper stage.  In fact, the damper stages comprising multiple parts as designated by the reference characters 14 and 15 and the turbine are not fixed to all of the parts which make up a stage.  This rejection is repeated from the previous Office action because applicant has not explained how adding “a portion of” to the 1st and 2nd damper stages in these claims overcomes the rejection.


The following is a quotation of the second paragraph of pre-AIA  35 U.S.C. 112:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23 and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 23 is indefinite as to what is meant by the limitation “the centrifugal force pendulum acts between both damper stages.”  The metes and bounds of the term “acts between” cannot be reasonably ascertained.
In claim 41, the term “via” (commonly understood to mean “by way of”) renders the claim indefinite at least because it is ambiguous as to whether or not it recites any structural relationship between the disk part, the damper stages, and/or the unitary structure.  

Claim Interpretation
During IPR2017-00441, the PTAB noted that Patent Owner’s proposed construction was largely consistent with a cited portion of the Specification of the ‘374 patent, namely that a vibrational torsional absorber is regarded as “parallel” to a pair of damper stages when the input of one of the stages is connected to the output of the other stage. The PTAB then construed the limitation of a torsional vibrational 
Consistent with this interpretation, in this application the limitation in claims 17, 31, 41, and 47, of the centrifugal force pendulum is connected to an interconnection between an output of the first damper stage and an input of the second damper stage so that the centrifugal force pendulum “is parallel to both damper stages,” is considered to require that the input of the first damper stage is connected to the output of the second damper stage to satisfy the term “parallel,” and the “interconnection” is disposed between the output of the first damper stage and an input of the second damper stage as recited.

Claim Rejections - 35 USC § 1032
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 17-19, 21, 24-27, 29, 31-34, 36-42, and 44-52 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sasse in view of Grahl. 

While the clutch 48 of Sasse is not expressly described as a “lockup clutch,” it is considered to meet all of the structural limitations of the “lockup clutch” as defined in the claims. In the event that Sasse’s clutch 48 is not considered to be a lockup clutch, then to substitute a lockup clutch for the clutch 48 would have been obvious to those of ordinary skill in the art as a substitution of one known clutch for another. It is noted that the ‘374 patent affords no criticality for the type of clutch used therein.
The torsional vibration absorber does not include a centrifugal force pendulum.
Grahl (EP 1744074 to Grahl et al; cited by Applicant) teaches a vibration damping device 133 for a torque converter comprising a centrifugal force pendulum.  As shown in figure 12 the centrifugal damping device comprises a pendulum carrier 134 and a plurality of pendulum masses 135-137.  The carrier is connected between an output part 114 of a vibration damper 112, and an input of torsional vibration damper 127.  It is recognized that the system of Grahl does not comprise a hydrodynamic 
From this teaching, it would have been obvious to one of ordinary skill in the art at the time of the invention to substitute a centrifugal force pendulum for the carrier 118 and masses 112, 114 of Sasse in order to improve the torsional vibration absorbing characteristics of the damping system of Sasse.

With respect to claim 18, the centrifugal force pendulum of Sasse as modified by Grahl is connected non-rotatably relative to the turbine and a disk part that forms the interconnection between the input part of the second damper stage and the output part of the first damper stage as shown in figure 2 of Sasse.
With respect to claim 19 the disk part 92 of Sasse is a single piece.
With respect to claim 21 the centrifugal force pendulum of Sasse as modified by Grahl comprises absorber masses 135-137 of Grahl, and the torsional vibration damper comprises energy accumulators for the first damper stage 96, and the absorber masses and the energy accumulators are disposed over a circumference radially at a same height and axially spaced apart.
With respect to claim 24, a first disk part 92 forms the input part of the second damper stage and the output part of the first damper stage, wherein a second disk part connected to the first disk part (radially outward of the first disk part) forms a mounting part of the centrifugal force pendulum in the assembly of Sasse as modified by Grahl.

With respect to claim 26, the centrifugal force pendulum includes (i) a mounting part 110 of Sasse connected to the interconnection between the first damper stage and the second damper stage and (ii) a plurality of absorber masses movably mounted on the mounting part.
With respect to claim 27, a disk part forms the mounting part, and the opening for the pin 93 forms a limit stop for the second damper stage being provided on the disk part.
With respect to claim 29, the centrifugal force pendulum of Sasse as modified by Grahl includes masses and the centrifugal force pendulum includes energy accumulators, the masses extending radially outside of the energy accumulators.
With respect to claim 31, the hydrodynamic torque converter of Sasse is applied and modified by Grahl as set forth above with respect to claim 17 and is further applied in that a disk part 92 forms at least part of the interconnection between the output part of the first damper stage and an input part of the second damper stage as shown in figure 2 of Sasse.  
With respect to claim 32, the system of Sasse as modified by Grahl includes a mounting part 110 connected to the disk part and a plurality of absorber masses movably mounted on the mounting part.

With respect to claim 34, a limit stop for the first damper stage is provided on the further disk part in the form of an opening for the pin 93.
With respect to claim 36, the centrifugal force pendulum of Sasse as modified by Grahl includes masses and the torsional vibration damper includes energy accumulators, the masses extending radially outside of the energy accumulators.
With respect to claim 37, a further disk part 110 forms a mounting part of the centrifugal force pendulum, and the disk part 92 and the further disk part together form the input part of the second damper stage.
With respect to claim 38, the parts 110, 118 are a single piece.
With respect to claim 39, the disk part 92 forms an output part of the first damper stage, a further disk part 110 forms a mounting part of the centrifugal force pendulum, and the disk part and the further disk part together form an input part of the second damper stage.
With respect to claim 40, the disk part is a unitary structure.
With respect to claim 41, the hydrodynamic torque converter of Sasse as modified by Grahl is applied as above with respect to claims 17 and 31, and further in that the torsional vibration damper of Sasse includes a disk part 92 that forms the interconnection between the first damper stage and the second damper stage via a unitary structure, and wherein the centrifugal force pendulum includes a mounting part 118 connected to the disk part and a plurality of absorber masses movably mounted on the mounting part as shown in figure 2 of Sasse.

With respect to claim 44, the torsional vibration damper includes energy accumulators, the absorber masses extending radially outside of the energy accumulators.
With respect to claim 45, the mounting part comprises a further disk part which is radially inward of the disk part 110, and the disk part 92 and the further disk part together form the input part of the second damper stage.
With respect to claim 46, wherein the disk part forms an output part of the first damper stage as shown in figure 2 of Sasse.
With respect to claim 47, Sasse and Grahl are applied in combined as above with respect to claims 17, 31, and 41, and further in that a limit stop in the form of an opening for the pin 93 for the first damper stage is provided on a disk part connected to the centrifugal force pendulum.
With respect to claim 48, the centrifugal force pendulum includes a mounting part connected to the interconnection between the first damper stage and the second damper stage and a plurality of absorber masses movably mounted on the mounting part. See figure 2 of Sasse.
With respect to claim 49, the disk part forms the mounting part.
With respect to claim 50, the centrifugal force pendulum of Grahl includes masses and the torsional vibration damper of Sasse includes energy accumulators, the masses extending radially outside of the energy accumulators of Sasse as modified by Grahl.
With respect to claim 51, the disk parts 110, 118, form a single piece.
.

Allowable Subject Matter
Claims 20, 22, 23, 28, 30, 35, and 43 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  Note that the rejection under 35 USC 251 must also be overcome before any claims can be passed to issue.

Information Disclosure Statement
As noted in the previous office action the IDS filed September 28, 2017 has been considered and placed of record. 
However, the pages submitted from the “Innovative Automotive Transmissions” and “Mechanical Vibrations” books have not been considered because the copies are incomplete or illegible (parts of pages are missing, and/or are too small or blurry to be read).   
Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
  


Response to Arguments
Applicant's arguments filed February 22, 2021 have been fully considered but they are not persuasive.
The comments with respect to the new reissue declaration are noted.  However the decision in IPR-441 does not appear to support applicant’s assertion in the declaration that “torsional vibration absorber” suggests a broader category of vibration absorbers than “centrifugal force pendulum.”  Instead, the discussion appears to suggest that the two categories are of similar breadth:  “Accordingly, for purpose of this Decision only, we construe a “torsional vibration absorber” as a component or device designed to absorb torsional vibrations, which includes movable masses disposed on mounting parts.”  Decision, page 9.
It is agreed that most of the rejections set forth in the previous office action under 35 USC 112, 1st and 2nd paragraphs have been overcome except as noted above.

Concurrent/Post Grant Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Applicant’s U.S. Patent No. 8,573,374 is or was involved.  These proceedings would include interferences, reissues, reexaminations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.  These obligations rest with each individual associated with the filing and prosecution of this application for reissue. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Russell D. Stormer whose telephone number is 571-272-6687.  The Examiner can normally be reached on M-F 9:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Gay A. Spahn can be reached on 571-272-7731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a 

USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RUSSELL D STORMER/           Primary Examiner, Art Unit 3993                                                                                                                                                                                                                                                                                                                                                                         	Russell D. Stormer					
Patent Reexamination Specialist			
Central Reexamination Unit 
Art Unit 3993
Conferee: /SC/
Conferee:  /GAS/			


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is noted that while the examination of the current reissue application falls under the pre-AIA  first to invent provisions due to the filing date of US Patent No. 8,573,374; the application for reissue filing date is after September 16, 2012 and therefore is subject to the reissue rule changes enacted under the Leahy-Smith American Invents Act (AIA ), see Federal Register, Vol. 77, No. 157, pg. 48820, August 16, 2012.
        2  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.